Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  152798 & (46)                                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 152798
                                                                     COA: 322151
                                                                     Oakland CC: 2012-242851-FH
  ANTHONY GESTAIL TUCKER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to withdraw the application for leave to appeal
  is considered, and it is GRANTED. We VACATE this Court’s order of May 25, 2018,
  granting leave to appeal. Accordingly, the application for leave to appeal is
  DISMISSED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2018
         a0904
                                                                                Clerk